NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            SEP 22 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
GREGORY L. DOWDY,                                No. 10-17445

              Petitioner - Appellant,            D.C. No. 3:09-cv-03144-WHA

 v.
                                                 MEMORANDUM*
BEN CURRY, Warden,

              Respondent - Appellee.



GREGORY L. DOWDY,                                No. 14-15604

              Petitioner - Appellant,            D.C. No. 3:09-cv-03144-WHA

 v.

BEN CURRY, Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted September 15, 2015**
                                San Francisco, California

Before: CALLAHAN, CHRISTEN, and FRIEDLAND, Circuit Judges.

        Gregory Dowdy petitioned the district court for a writ of habeas corpus. The

district court dismissed his petition as untimely and denied a later motion to set

aside this denial. Dowdy appeals, arguing that he was entitled to equitable tolling

because his mental illness prevented him from filing a timely petition. We affirm.1

        Dowdy has not satisfied the test for equitable tolling under the Antiterrorism

and Effective Death Penalty Act (“AEDPA”) because he has not shown that (1) his

mental impairment was an “extraordinary circumstance” that rendered him unable

to either “personally understand the need to timely file” or “personally to prepare a

habeas petition and effectuate its filing” and (2) despite his “diligence in pursuing

the claims to the extent he could understand them, . . . the mental impairment made

it impossible to meet the filing deadline.” Bills v. Clark, 628 F.3d 1092,

1099–1100 (9th Cir. 2010) (citing Holland v. Florida, 560 U.S. 631, 649 (2010)).

        As the district court found and the record supports, medication adequately

controlled Dowdy’s mental impairment at least from 2002 to 2008. During this



            **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        1
                 The parties are familiar with the facts, so we will not recount them
here.
time, Dowdy’s Global Assessment Functioning (“GAF”) indicated only moderate

symptoms of impairment, and Dowdy filed two state habeas petitions and another

federal habeas petition.

      AFFIRMED